Citation Nr: 1801719	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  17-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for a heart disability, claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for a kidney disability, claimed as due to diabetes mellitus type II.

5.  Entitlement to service connection for a bladder disability, claimed as due to diabetes mellitus type II.

6.  Entitlement to service connection for sleep apnea/ sleep disturbance, claimed as due to diabetes mellitus type II.

7.  Entitlement to service connection for anemia, claimed as due to diabetes mellitus type II.

8.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1962 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran previously filed a service connection claim for prostate cancer and diabetes mellitus, which was denied by the RO in September 2005.  He did not appeal this rating decision; and it is final.  Normally, when a claim is finally denied, the Veteran must meet the threshold requirement of submitting new and material evidence to reopen the claim.  In this case, however, additional information from the service department was added to the record, which conceded that herbicides were used at the military installation where the Veteran served for several years.  Exposure to herbicides is relevant to the Veteran's service connection claim for prostate cancer and diabetes mellitus, as these diseases are both presumptively related to herbicide exposure.  In instances, such as these, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, new and material evidence is not required to reopen the claim; and instead the claim will be reconsidered on the merits.  See 38 C.F.R. § 3.156(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a heart disability, a kidney disability, a bladder disability, sleep apnea/ sleep disturbance, and anemia, as well as the claim for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows the Veteran participated in scientific experiments while serving at Fort Detrick. 

2.  The Department of Defense (DOD) and Joint Service Records Research Center (JSRRC) have confirmed that herbicide testing was done at Fort Detrick during the Veteran's period of service. 

3.  The evidence is in relative equipoise as the whether the Veteran was exposed to herbicides in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for prostate cancer, including as due to herbicide exposure, are met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, including as due to herbicide exposure, are met.
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 

When a disease listed at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for specific diseases associated with exposure to herbicide agents. 38 C.F.R. § 3.309 (e).  If a veteran was exposed to a herbicide agents during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  Coronary artery disease is a type of ischemic heart disease.  38 C.F.R. § 3.309 (e). 

All of the Veteran's claims, either directly or indirectly, stem from his assertion that he was exposed to Agent Orange while stationed at Ft. Detrick from November 1962 to May 1964.  The Veteran noted on his original claim filed in 2005 that he believed his prostate cancer and diabetes mellitus was a result of his service in the Research and Development Command while stationed at Fort Detrick.  He stated that during his assignment he was used as a "guinea pig" for testing of various drugs.  He noted on his claim in August 2010 that while stationed at Fort Detrick he was involved in numerous tests and exposed to many different types of chemicals, one of which he believed to be Agent Orange.  Additionally, he stated that while at Ft. Detrick he would frequently walk around the compound to include going in the greenhouses and various other buildings.

The evidence is clear that the Veteran has diagnoses of prostate cancer and diabetes. See VA Treatment Notes and private treatment notes (diagnosis of diabetes in 1999 and prostate cancer in May 2002).  The issue that remains disputed is whether the Veteran was exposed to herbicides in service. 

The Veteran's service personnel records show that he served in Fort Detrick from November 1962 to May 1964 with a military occupation specialty of medical specialist.  It also notes that he was trained as a medical corpsman.  His service treatment records show that while stationed at Fort Detrick in March 1963, the Veteran was involved in a classified Army Research Project.  It was noted that clinical records and papers pertaining to this were on file at Medical Division, USAMU, Ft. Detrick.

An April 2012 email from Compensation Service notes that the service department has confirmed that testing of tactical herbicides such as Agent Orange was conducted at Ft. Detrick from August 1961 to June 1963, (so during the Veteran's service there) but it was confined to enclosed greenhouses by trained personnel of the Plant Science Laboratory.  It was noted that a presumption of exposure to tactical herbicide agents cannot be extended to a Veteran based solely on service at Ft. Detrick.  There had to be some evidence linking the Veteran's work to the Plant Science Laboratory or some other evidence, such as a military occupational specialty that might be associated with presence at a testing site, in order to acknowledge tactical herbicide exposure on a direct or facts-found basis.  See April 24, 2012 email.

In addition, information from the Department of Defense (DOD) documentation shows that herbicide testing was done at Fort Detrick between August 1961 and June 1963 and that compounds were spray-tested in the greenhouse to be evaluated as effective defoliants, desiccant, and herbicides.  See January 2012 Correspondence.  The Veteran also submitted several articles regarding the testing and use of Agent Orange at Fort Detrick during the period of his service. 

Although the Veteran's service treatment records do not show that he was specifically exposed to herbicides, the treatment records are consistent with his assertions that he served as a human subject for experiments.  Notably, a March 1963 note in his service treatment records indicates that his pertinent clinical history was "classified," suggesting that some of his medical history was not memorialized in his service treatment records.  In addition, the March 1963 note in the Veteran's service treatment records indicates that the classified research study project was done while performing regular duties.  This tends to support the Veteran's assertions that he worked in a laboratory environment, and was exposed to herbicides.  The Veteran has consistently asserted that he was exposed herbicides while working in the testing area at Fort Detrick, including walking through the greenhouses there, and the Board finds no basis in the record to find the Veteran not credible. 

In light of the above evidence, the Board finds that there is an approximate balance of positive and negative evidence regarding the merits of this issue, and that doubt should be resolved in favor of the Veteran.  Accordingly, service connection for prostate cancer and diabetes mellitus is granted.

The Veteran's service connection claim for prostate cancer and diabetes mellitus has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for prostate cancer, claimed as due to Agent Orange exposure, is granted.

Entitlement to service connection for diabetes mellitus, claimed as due to Agent Orange exposure, is granted.


REMAND

Given that the Veteran's exposure to herbicides during his military service has been conceded, and service connection has been granted for prostate cancer and diabetes mellitus, additional development is warranted regarding the remaining claim for entitlement to service connection for a heart disability, claimed as due to Agent Orange exposure, a kidney disability, claimed as due to diabetes mellitus type II, a bladder disability, claimed as due to diabetes mellitus type II, sleep apnea/ sleep disturbance, claimed as due to diabetes mellitus type II, and anemia, claimed as due to diabetes mellitus type II.  Resolution of the claim for entitlement to a TDIU also is deferred pending the outcome of these matters on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain all relevant VA treatment records, including from the VAMC in Bay Pines and Miami dated from April 2017 to present.

2.  Ask the Veteran to identify any additional, relevant treatment he has received for his disabilities on appeal that are not of record.  Make efforts to obtain any relevant records identified by the Veteran.

3.  Thereafter, schedule the Veteran for the appropriate VA examinations to provide opinions regarding the following: 

(a)  A clinician of relevant experience should provide an evaluation to determine whether the Veteran has ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.)  If the Veteran has a heart disability other than ischemic heart disease, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the heart disability was caused or aggravated by his service-connected diabetes mellitus and/ or prostate cancer; or had its clinical onset during active service or is related to any in-service disease, event, or injury, including the presumed exposure to Agent Orange.     

(b)  A clinician of relevant experience should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any kidney disability was caused or aggravated by his service-connected diabetes mellitus and/ or prostate cancer; or had its clinical onset during active service or is related to any in-service disease, event, or injury, including the presumed exposure to Agent Orange.   

(c)  A clinician of relevant experience should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any bladder disability was caused or aggravated by his service-connected diabetes mellitus and/ or prostate cancer; or had its clinical onset during active service or is related to any in-service disease, event, or injury, including the presumed exposure to Agent Orange.

(d)  A clinician of relevant experience should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any sleep apnea was caused or aggravated by his service-connected diabetes mellitus and/ or prostate cancer; or had its clinical onset during active service or is related to any in-service disease, event, or injury, including the presumed exposure to Agent Orange.

(e)  A clinician of relevant experience should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any anemia was caused or aggravated by his service-connected diabetes mellitus and/ or prostate cancer; or had its clinical onset during active service or is related to any in-service disease, event, or injury, including the presumed exposure to Agent Orange.

(f)  Obtain a VA medical examination and opinion to determine the impact of the Veteran's service-connected disabilities on the Veteran's ability to maintain gainful employment.  With regard to a TDIU, the examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities relative to his ability to engage in substantially gainful employment.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities.  Neither age nor nonservice-connected disabilities should be considered or mentioned.  The VA examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  The VA examiner must acknowledge and take into account the Veteran's education, training, and work history.  

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.

The claims file must be made available to, and reviewed by, the examiners.  Appropriate testing should be conducted to the extent feasible.

The examiners must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Readjudicate the claim with consideration of all relevant evidence submitted since the April 2017 statement of the case.  If any benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


